Fill in this information to identify the case:

            Brett & Britt Roberts
Debtor Name __________________________________________________________________


                                        Western District
United States Bankruptcy Court for the: _______ District ofof________
                                                              Washington

                                                                                                                     " Check if this is an
Case number: 21-10092
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                May 2021
                     ___________                                                                Date report filed:    07/02/2021
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                  Construction
Line of business: ________________________                                                      NAISC code:           236115
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                           Brett Roberts
                                             ____________________________________________

Original signature of responsible party      /s/ Brett Roberts
                                             ____________________________________________

Printed name of responsible party            Brett Roberts
                                             ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      "       "         "
    2.   Do you plan to continue to operate the business next month?                                                       "       "         "
    3.   Have you paid all of your bills on time?                                                                          "       "         "
    4.   Did you pay your employees on time?                                                                               "       "         "
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   "       "         "
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                "       "         "
    7.   Have you timely filed all other required government filings?                                                      "       "         "
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   "       "         "
    9.   Have you timely paid all of your insurance premiums?                                                              "       "         "
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                    "       "         "
    11. Have you sold any assets other than inventory?                                                                     "       "         "
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?              "       "         "
    13. Did any insurance company cancel your policy?                                                                      "       "         "
    14. Did you have any unusual or significant unanticipated expenses?                                                    "       "         "
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                "       "         "
    16. Has anyone made an investment in your business?                                                                    "       "         "
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                      page 1

           Case 21-10092-TWD                     Doc 122           Filed 07/05/21    Ent. 07/05/21 14:05:35          Pg. 1 of 23
Debtor Name   Brett & Britt Roberts
              _______________________________________________________                             21-10092
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                       "       "      "
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                         "       "      "


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                   3,840.35
                                                                                                                               $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             13,035.39
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           12,905.96
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                           +         129.43
                                                                                                                               $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                   3,969.78
        Report this figure as the cash on hand at the beginning of the month on your next operating report.                =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                         $ Unknown
                                                                                                                                 ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 2



         Case 21-10092-TWD                 Doc 122        Filed 07/05/21         Ent. 07/05/21 14:05:35                 Pg. 2 of 23
Debtor Name   Brett & Britt Roberts
              _______________________________________________________                                21-10092
                                                                                         Case number_____________________________________




              4. Money Owed to You

        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           0
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?                                                             0
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                          0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                           11,907.00
                                        $ ____________           –      13,035.39
                                                                     $ ____________
                                                                                               =       -1,128.39
                                                                                                   $ ____________
    32. Cash receipts
                                            8,142.00                    12,905.96              =       -4,763.96
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –                             =        3,635.57
    34. Net cash flow
                                            3,765.00
                                        $ ____________                     129.43
                                                                     $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                          11,907.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                     8,142.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                      3,765.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3



         Case 21-10092-TWD                 Doc 122          Filed 07/05/21        Ent. 07/05/21 14:05:35               Pg. 3 of 23
Debtor Name   Brett & Britt Roberts
              _______________________________________________________                              21-10092
                                                                                       Case number_____________________________________




              8. Additional Information

    If available, check the box to the left and attach copies of the following documents.

    "    38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


    "    39. Bank reconciliation reports for each account.


    "    40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    "    41. Budget, projection, or forecast reports.


    "    42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                          page 4



         Case 21-10092-TWD                  Doc 122          Filed 07/05/21       Ent. 07/05/21 14:05:35             Pg. 4 of 23
EXHIBIT A:
Debtors’ accountant is in the process of preparing the 2020 tax return.




Case 21-10092-TWD         Doc 122      Filed 07/05/21     Ent. 07/05/21 14:05:35   Pg. 5 of 23
EXHIBIT C:

DATE            SOURCE                                                            AMOUNT

 5/5/2021       Kelly Garwood DDS- Britt payroll                                            $398.08

 5/7/2021       Creekside Dental- Britt payroll                                            $1,253.80

5/12/2021       M&R Services Co. (sale of logs)                                            $1,856.75

5/14/2021       Creekside Dental-Britt payroll                                             $1,207.40

5/17/2021       Interest Payment                                                                $0.04

5/17/2021       Interest Payment                                                                $0.04

5/17/2021       Built NW - Brett Pay                                                       $3,500.00

5/19/2021       Kelly Garwood DDS- Britt payroll                                            $254.72

5/21/2021       Creekside Dental - Britt Payroll                                           $1,278.21

5/28/2021       Creekside Dental - Britt Payroll                                           $1,333.85

5/28/2021       M&R Services Co. (sale of logs)                                            $1,952.50


                                                                                        $13,035.39




    Case 21-10092-TWD     Doc 122       Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 6 of 23
                                               Exhibit D
   Date                          Payee                                     Type                      Amount
5/3/2021    Playstation network                     recreation                                     $     4.99
5/3/2021    QFC                                     groceries                                      $    47.35
5/3/2021    ISC Gunners                             recreation                                     $    25.00
5/3/2021    North Bend Bar and grill                food                                           $    32.14
5/3/2021    Ace Hardware                            home maintenance                               $   151.49
5/3/2021    Easy Stop                               gasoline                                       $    49.54
5/4/2021    Shell                                   gas/convenience                                $     7.83
5/4/2021    Chevron                                 gas/convenience                                $    15.54
5/4/2021    Audible Amazon                          utilities                                      $    16.30
5/4/2021    Amazon marketplace                      utilities                                      $    27.10
5/5/2021    check to Brett Roberts                  2nd Street HOA                                 $   100.00
5/5/2021    Scott’s Dairy freeze                    food                                           $    73.92
5/6/2021    Easy Stop                               gasoline                                       $    44.00
5/6/2021    Playstation network                     recreation                                     $     4.99
5/6/2021    Playstation network                     recreation                                     $     3.99
5/6/2021    Pour House Bar and Grill                food                                           $     8.00
5/7/2021    ATM withdrawal                          cash                                           $   280.00
5/7/2021    Verizon                                 cell phone bill                                $   327.57
5/7/2021    Apple.com                               recreation                                     $     5.44
5/10/2021   check                                   Wheatland bank- Pateros, WA land payment       $   357.53
5/10/2021   Papa Murphys Pizza                      food                                           $    56.49
5/11/2021   North Bend Bar and Grill                food                                           $   132.53
5/11/2021   playstation network                     recreation                                     $     9.99
5/12/2021   Easy Stop                               gasoline                                       $    48.74
5/12/2021   Apple.com                               recreation                                     $     6.53
5/13/2021   ISC Gunners                             recreation                                     $ 1,000.00
5/13/2021   Amazon prime                            utilities                                      $    14.12
5/14/2021   ISC Gunners                             recreation                                     $    61.80
5/17/2021   Venmo payment to Mike Wilkerson         half of log sales                              $   928.37
5/17/2021   Bartell Drugs purchase                  cosmetics/medicine/toiletries                  $    44.47
5/17/2021   The Home Depot                          home maintenance                               $    30.45
5/17/2021   Netflix                                 entertainment                                  $    19.61
5/17/2021   Apple.com                               recreation                                     $     3.25
5/17/2021   SNVYSA                                  recreation                                     $    20.00
5/17/2021   Photography by Joy                      school photos                                  $    49.00
5/18/2021   QFC                                     groceries                                      $    16.26
5/18/2021   Shell                                   gasoline                                       $    85.00
5/18/2021   check                                   Banner Bank home mortgage                      $ 3,000.00
5/18/2021   South Fork General Store                groceries                                      $    28.89
5/19/2021   Prime video                             entertainment                                  $     5.44
5/19/2021   Teriyaki Town                           food                                           $    72.59
5/19/2021   Easy Stop                               gasoline                                       $    43.88
5/19/2021   Mount Si Golf Course                    entertainment                                  $     8.50
5/19/2021   Starbucks                               food                                           $     3.76
5/19/2021   South Fork General Store                groceries                                      $    12.82
5/20/2021   NBG LLC North Bend                                                                     $    26.46
5/20/2021   Robinhood funds                         misc                                           $   200.00
5/20/2021   QFC                                     groceries                                      $     5.00
5/20/2021   Apple.com                               recreation                                     $    16.34
5/20/2021   Meadowbrook Urgent Care                 medical                                        $   187.85
5/21/2021   check Kinsale Insurance                 deductible for construction litigation         $ 2,000.00




  Case 21-10092-TWD             Doc 122       Filed 07/05/21     Ent. 07/05/21 14:05:35        Pg. 7 of 23
                                            Exhibit D
   Date                          Payee                                 Type                  Amount
5/21/2021   Starbucks                            food                                      $      6.70
5/21/2021   Sephora                              personal care items                       $     84.26
5/24/2021   QFC                                  groceries                                 $      3.69
5/24/2021   Easy Stop                            gasoline                                  $     45.15
5/24/2021   Uber                                 travel                                    $     61.77
5/24/2021   Safeway                              groceries                                 $    107.19
5/24/2021   Safeway                              groceries                                 $    136.51
5/24/2021   Jersey Mike’s                        food                                      $     14.38
5/24/2021   Ace Hardware                         home maintenance                          $     83.34
5/25/2021   NBG LLC North Bend                                                             $     10.69
5/25/2021   PSE                                  electric bill                             $    152.88
5/25/2021   SNVYSA                               recreation                                $    260.00
5/26/2021   Scott’s dairy freeze                 misc                                      $     70.74
5/26/2021   Apple.com                            recreation                                $      2.99
5/26/2021   Apple.com                            recreation                                $      1.08
5/26/2021   Amazon order                         misc                                      $     11.25
5/27/2021   Playstation network                  recreation                                $     10.89
5/27/2021   FEMA NFIP Flood Insurance            2nd Street Project                        $    874.00
5/28/2021   HULU                                 entertainment                             $      6.59
5/28/2021   FEMA NFIP Flood Insurance            2nd Street                                $ 1,241.00
            Total:                                                                         $ 12,905.96




  Case 21-10092-TWD              Doc 122   Filed 07/05/21     Ent. 07/05/21 14:05:35   Pg. 8 of 23
EXHIBIT E:
Debtor's business currently owes state taxes to the Department of Revenue. The business is
working on a payment plan and it is unknown as to the amount owed by the Debtors.




Case 21-10092-TWD         Doc 122    Filed 07/05/21     Ent. 07/05/21 14:05:35     Pg. 9 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 10 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 11 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 12 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 13 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 14 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 15 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 16 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 17 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 18 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 19 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 20 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 21 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 22 of 23
Case 21-10092-TWD   Doc 122   Filed 07/05/21   Ent. 07/05/21 14:05:35   Pg. 23 of 23
